Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT Dated February 7, 2008 To The Prospectus Dated April 30, 2007 For ING GoldenSelect Access ING GoldenSelect Landmark ING GoldenSelect ESII ING GoldenSelect Premium Plus ING GoldenSelect Generations ING Architect Issued By ING USA Annuity and Life Insurance Company Through Separate Account B of ING USA Annuity and Life Insurance Company This supplement updates the current prospectus for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Contact Center at 1-800-366-0066. The following investment portfolios are now available under your Contract, with more information about them hereby added to Appendix B  The Investment Portfolios (and their names hereby added to the list of available investment portfolios toward the front of the prospectus). Fund Name and Investment Adviser/Subadviser Investment Objective ING Investors Trust 7337 E. Doubletree Ranch Road, Scottsdale, AZ 85258 ING American Funds Bond Portfolio The Portfolio seeks to maximize your level of current income (Class S) and preserve your capital. The Portfolios investment objective is not fundamental and may be changed without shareholder Investment Adviser: ING Investments, LLC vote. Fund Name and Investment Adviser/Subadviser Investment Objective ING Variable Portfolios, Inc. 7337 E. Doubletree Ranch Road, Scottsdale, AZ 85258 ING WisdomTree SM Global HighYielding Equity Index The Portfolio seeks investment returns that closely correspond Portfolio to the price and yield performance, before fees and expenses, of (Class S) the WisdomTree SM Global High-Yielding Equity Index (Index). The Portfolios investment objective is not Investment Adviser: ING Investments, LLC fundamental and may be changed without a shareholder vote. Investment Subadviser: ING Investment Management Co. Both the ING American Funds Bond Portfolio and ING WisdomTree SM Global High  Yielding Equity Index Portfolio are Covered Funds for purposes of determining your Contracts death benefit and the value of your benefits under any living benefit rider, as applicable. The ING American Funds Bond Portfolio is designated as an additional Fixed Allocation Fund and the ING WisdomTree SM Global High  Yielding Equity Index Portfolio as an Accepted Fund for purposes of any living benefit riders asset allocation requirements. ING USA  147326 02/2008 The following investment portfolio is now reopened to new premium and contract value allocations  with all references in the prospectus hereby changed accordingly. Also, please note the name change Fund Name and Investment Adviser/Subadviser Investment Objective ING Investors Trust 7337 E. Doubletree Ranch Road, Scottsdale, AZ 85258 ING Van Kampen Capital Growth Portfolio Seeks long-term capital appreciation. (Class S) (formerly, ING Van Kampen Equity Growth Portfolio) Investment Adviser: Directed Services LLC Investment Subadviser: Van Kampen The ING Van Kampen Capital Growth Portfolio is a Covered Fund for purposes of determining your Contracts death benefit and the value of your benefits under any living benefit rider, as applicable. The ING Van Kampen Capital Growth Portfolio is designated as an Other Fund for purposes of any living benefit riders asset allocation requirements. ING USA  147326 02/2008
